DETAILED ACTION
1.	 Claims 1, 3-4, 6, 8-9, 11, 13-14 and 16 (now renumbered 1-10 for issue) are allowed.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	Applicant’s response to the last Office Action filed on 02/04/2020 has been entered and made of record. 
4.	Claims have been 1, 6, 8-9 and 11 have been amended.
5.  	Claims 2,5,7,10,12 and 15 have been cancelled.
6. 	New claim 16 has been added.

Response to Argument
7.	The Applicant argument filed on 04/29/2020 are fully considered.  Based on the Applicant amendment and argument the rejection under 35 U.S.C102 is expressly withdrawn. 

REASONS FOR ALLOWANCE
8.	The following is an examiner’s statement of reason for allowance in addition to the teaching of claims 1and 10 as a whole, closest art of record failed to teach or suggest among other thing:
“an encapsulator configured to encapsulate the point cloud data into a file, wherein geometry data, attribute data and occupancy data in the point cloud data are encapsulated into one or more component tracks in the file, decoder configuration information including the parameter set data includes a setup unit including atlas parameter set information, the decoder configuration information is encapsulated into a volumetric visual track in the file;”

9.	The following is an examiner’s statement of reason for allowance in addition to the teaching of claims 6 and 11 as a whole, closest art of record failed to teach or suggest among other thing:	
“decapsulating the point cloud data from the file, wherein geometry data, attribute data and occupancy data in the point cloud data are decapsulated from one or more component tracks in the file, decoder configuration information including the parameter set data is decapsulated from a volumetric visual track in the file, and the decoder configuration information further includes a setup unit including atlas parameter set information”
10.	Claims not specifically addressed are allowed because they are dependent of the allowed independent claims.

11.	Below   are references that teaches some limitations of the claims 1,6,11 and 16 but lacks the teaching of the limitations mentioned above: 
a. 	“POINT CLOUD COMPRESSION USING NON-CUBIC PROJECTIONS AND MASKS “US Patent Application Publication No. US 20190087978, to Tourapis et al., disclosed: 
an encoder configured to compress the attribute and/or spatial information of the points. To compress the attribute and/or spatial information, the encoder is configured to determine, for the point cloud, a plurality of patches, each corresponding to portions of the point cloud, wherein each patch comprises points with surface normal vectors that deviate from one another less than a threshold amount. The encoder is further configured to, for each patch, generate a patch image comprising the set of points corresponding to the patch projected onto a patch plane and generate another patch image comprising depth information for the set of points corresponding to the patch, wherein the depth information represents depths of the points in a direction perpendicular to the patch plane (see [0032], Fig.1 Fig.4B) 

b.	“VIEW-POSITION AND ANGLE DEPENDENT PROCESSING OF POINT CLOUD DATA” US Patent Application Publication No.: US 20200413095 A1, to CHOI et al., disclosed: 
a method and apparatus comprising memory configured to store computer program code and a processor or processors configured to access the computer program code and operate as instructed by the computer program code. The computer program selecting code is configured to cause the processor implement acquisition code configured to cause the processor to acquire volumetric data of at least one visual three-dimensional (3D) scene, converting code configured to cause the processor to convert the volumetric data to point cloud data, projecting code configured to cause the processor to project the point cloud data onto two-dimensional (2D) images, encoding code configured to cause the processor to encode the point cloud data projected onto the 2D images, and composing code configured to cause the processor to compose a media file encapsulating both metadata and the encoded point cloud data, where the metadata indicates a six-degrees-of-freedom (6DoF) media (see, abstract [0005]) 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.






Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mekonen Bekele whose telephone number is (469) 295-9077.The examiner can normally be reached on Monday -Friday from 9:00AM to 6:50 PM Eastern Time.
If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Eng, George can be reached on ((571) 272-7495.The fax phone number for the organization where the application or proceeding is assigned is 571-237-8300.  Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished application is available through Privet PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217-919 (tool-free)
/MEKONEN T BEKELE/Primary Examiner, Art Unit 2699